DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse the examination of claims 1-9 in Group I in the reply filed on 07/23/2021 is acknowledged.  Claim 10 in Group II is canceled without prejudice. Claims 1-9 is pending for the examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020 is in compliance and has been considered.  Examiner notes that, given the quantity and length of the references, only a cursory review has been performed until such time as Applicant provides a detailed explanation of relevance or specifically points out only those sections of relevance in the disclosure.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bao-lin ZHAO, et al. CN 208072083 U (ZHAO) and further in view of Tianbo ZHENG; et al., US 20150292154 A1.

Regarding claim 1, ZHAO teaches a pulp moulding device having, among others, a wet forming mechanism, a green transferring mechanism and a hot pressing shaping mechanism.  For example, ZHAO discloses:  A transfer device (Fig. 1, element 3 and Abstract discloses “a green transferring mechanism”.  Examiner views the transferring mechanism of ZHAO is principally the same as the robot pulp molding robot and the transfer device that is mounted on the robot arm as it is conventional in the manufacturing of the pulp molding production.) for use with a robotic arm for pulp molding (Fig. 1, element 3 and abstract discloses “a green transferring mechanism”), the transfer device comprising: a wet blank transfer mold (Fig. 7, para [0064] “wet forming mechanism 4 mold or die”) provided with a closed air chamber (Fig. 8, elements 47 , 47, and 482; para [0076] discloses “…the static ring body containing cavity 92 circumferential side is set between the sealing structure and the static ring body 45 side…”, blowing gas chamber outlet 482) therein, wherein a front surface of the wet blank transfer mold is provided with at least one inward concave matching cavity capable of being sleeved outside a pulp wet blank container and recessed toward a closed air chamber side (para [0075] discloses “said airflow channel comprises a connection pipe 491 and set on the mould mounting plate 421 in the inner air passage 423, the inner air passage 423 communicates with the air chamber 420, the connecting pipe 491 for connecting the inner air passage 423 and the static ring body containing cavity 492.  Clearly, the chamber of the claimed invention is substituted with the static ring body containing cavity 492 that disclosed by ZHAO.  The fact that the inner wall of chamber includes several sequentially connected curved concaves is purely a design choice and has no bearing on the patentability of the claimed invention.), and the inward concave matching cavity is matched with the pulp wet blank container (para [0040] discloses “…used for absorbing and blowing the wet paper blank in the die cavity of the an inner wall of each inward concave matching cavity and a bottom of the inward concave matching cavity are respectively provided with a plurality of small communicating holes for the inward concave matching cavity that communicate with the closed air chamber (para [0081] discloses “The box body 51 comprises a bottom wall 52 and extending upwards from the bottom wall 52 around the side wall 53, the bottom wall 52 upper side is provided with a bottom plate 54, the bottom plate 54 the 51 inner cavity of the box body is divided into an upper cavity 50 and a lower cavity 57.”), and the small communicating holes disposed in the inner wall of the inward concave matching cavity are uniformly distributed circumferentially to form at least one circle (          ), and the small communicating holes disposed in the bottom of the inward concave matching cavity are uniformly distributed circumferentially and to form at least one circle (Fig. 5 depicts an array of circular recesses that is similar to the applicant’s disclosure.).
ZHAO does not expressly disclose:  wherein a back surface of the wet blank transfer mold is connected with a moving frame oriented parallel to the wet blank transfer mold through a guide mechanism, and a driver connected between the back surface of the wet blank transfer mold and the moving frame, wherein the driver drives the moving frame to move relative to the wet blank transfer mold, the moving frame is provided with a plurality of vacuum suction cups at uniform intervals, and the vacuum suction cups and the closed air chamber are respectively connected to a vacuumizing system.
ZHENG is in the same field of art as ZHAO that noted hereinabove, ZHENG is directed to a method and device for making plant fiber products including pulps, for example, ZHENG discloses:  wherein a back surface of the wet blank transfer mold is connected with a moving frame oriented parallel to the wet blank transfer mold (Figs. 6-1 to 6-3, element B2.1 is transport rack positioned parallel transfer mold and also para [0041] discloses “a transport rack (B2.1) for driving the front and back sucker fixing plates to move back and forth, a horizontal driving device B2.10 for driving horizontal a guide mechanism (Fig. 7-6.2, element B17.2 and para [0131] discloses “…the swing sleeve can be slidably fixed on the swing sleeve guide and move up and down along the swing sleeve guide B17.2 driven by the swing cylinder B17.3, thus driving the transport rod to move up and down;”), and a driver connected between the back surface of the wet blank transfer mold (Fig. 6-2, element B2-10 and para [0041] discloses “… a horizontal driving device B2.10 for driving horizontal movement of the transport rack.”) and the moving frame, wherein the driver drives the moving frame to move relative to the wet blank transfer mold, the moving frame is provided with a plurality of vacuum suction cups at uniform intervals (para [0031], [0083], [0084] and [0085] and Fig. 4 discuss in detail manner in which vacuum chucks or suck-filter forming device is sucking the pulp molding product and transferring, acquiring, and releasing actions are completed.), and the vacuum suction cups and the closed air chamber are respectively connected to a vacuumizing system (para [0102] discloses “The left discharge sucker kit C1.1, the right discharge sucker kit C2.1 and the sucker on the flipping sucker kit are connected to a negative-pressure device (such as conventional suction pump or vacuum generator or vacuum pump or any means for generating the negative pressure) respectively…”).  
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the transfer device of ZHAO by using a moving rack, a guide mechanism, a driver, and a vacuumizing system as taught by ZHENG so as to optimize the operation of the transfer device of the claimed invention.  Similarly, one of ordinary skill in the art, upon reading ZHENG disclosure, would also have been motivated to apply its teaching of utilizing the guide mechanism, a driver, and a vacuumizing system for the benefit of the claimed invention. 
  

ZHAO in view of ZHENG discloses all the limitations of its base claim 1.  ZHAO further discloses:   wherein the bottom of the inward concave matching cavity is provided with two circles and each circle is formed by a plurality of small communicating holes uniformly distributed circumferentially (Figs. 1 depicts upper mould fixing plate 61 and lower die fixing plate 71, and particularly Fig. 5 depicts an array of recesses that is similar to the applicant’s disclosure.).

Regarding claim 3, ZHAO in view of ZHENG discloses all the limitations of its base claim 2.  ZHAO further discloses: wherein a center of the bottom of the inward concave matching cavity is provided with a central small hole for communicating the inward concave matching cavity with the closed air chamber (Fig. 8, elements 47 and 482; para [0076] discloses “…the static ring body containing cavity 92 circumferential side is set between the sealing structure and the static ring body 45 side…”, blowing gas chamber outlet 482.).

Regarding claim 4, ZHAO in view of ZHENG discloses all the limitations of its base claim 1.  ZHAO further discloses:  wherein the wet blank transfer mold includes: a main mold plate provided with a chamber at a back surface (Fig. 10, para [0088] discloses “the box body 51 lower cavity 57 and first sizing device, the slurry tank of the slurry 5 in the circulating flow, so as to ensure that the upper cavity of the slurry concentration of 50 uniform, which can effectively reduce the weight of the deviation between the wet paper blank, while ensuring the wall thickness of liquid between the wet paper blank is uniform, greatly improves the qualification rate of the product, solve the problem of wet blank paper quality is not stable, saves resource and increases the market competitiveness of the product.  Although Fig. 10 does not clearly illustrate in greater detail the bottom plate 54 as described in para [0088], but nevertheless it is sufficient for one of ordinary skill in the art to understand that for the bottom plate 54 having the homogenizing plate 55 have substantially similar design configuration as compared with the the chamber has an opening communicating with the outside (Fig. 10, para [0088]. It is inherent that the chamber on the bottom plate 54 must have some openings to be able to communicate with its surrounding.), a front surface of the main mold plate is provided with a plurality of inward concave matching cavities distributed in an array (Fig. 10, para [0088]. The bottom plate includes an array of recess formed therein.), an inner wall of each inward concave matching cavity and a bottom of the inward concave matching cavity are respectively provided with a plurality of small communicating holes for communicating the inward concave matching cavity with the closed air chamber (Fig. 10, para [0088]. It is inherent that the chamber on the bottom plate 54 must have some interfacing apertures to be able to connect or communicate with its surrounding and have no bearing on the patentability.), an inner bottom of the chamber is provided with a plurality of inward convex portions corresponding to the inward concave matching cavities one to one (para [0075] discloses “said airflow channel comprises a connection pipe 491 and set on the mould mounting plate 421 in the inner air passage 423, the inner air passage 423 communicates with the air chamber 420, the connecting pipe 491 for connecting the inner air passage 423 and the static ring body containing cavity 492.  Clearly, the chamber of the claimed invention is substituted with the static ring body containing cavity 492 that disclosed by ZHAO.  The fact that the inner wall of chamber includes several sequentially connected curved concaves is a design and has no bearing on the patentability of the claimed invention.), and the plurality of small communicating holes extend through the inward convex portion, and a closing mold plate for closing the opening of the chamber, wherein the closed air chamber is formed between the main mold plate and the closing mold plate (Fig. 5 depicts an array of circular recesses that is similar to the plurality of small communicating holes extend through the inward convex portion.).

ZHAO in view of ZHENG discloses all the limitations of its base claim 4.  ZHAO further discloses:  wherein a bottom of the chamber is provided with a reinforcing support structure in contact with a surface of the closing mold plate adjacent to the chamber (para [0025] discloses “Preferably, the connecting rod mechanism comprises a first connecting rod, a second connecting rod and a second connecting block, the first connecting rod, a second connecting rod which are hinged with one end of the power end, the other end of the first connecting rod and the second connecting rod is a support end…”.  Examiner views that the engagement of the first and second connecting rods and the second connecting block provides the same function when compared to the reinforcing support structure disclosed by the applicant disclosure.”).

Regarding claim 6, ZHAO in view of ZHENG discloses all the limitations of its base claim 5.  ZHAO further discloses:  wherein the reinforcing support structure includes a plurality of lateral reinforcing support protrusions I at uniform intervals and a plurality of longitudinal reinforcing support protrusions II at uniform intervals (para [0025] and [0026] disclose engagement and configuration of the a first connecting rod, a second connecting rod and a second connecting block with one another which is a conventional design practice for these supports to have various reinforcing projections and therefore, carries no patentable weight.), the reinforcing support protrusions I are located on a straight line and located at lateral center positions of the chamber, the reinforcing support protrusions II are located on another straight line and located at longitudinal center positions of the chamber, the line of reinforcing support protrusions I and the line of reinforcing support protrusions II form a cross, one end of each reinforcing support protrusion I away from the bottom of the chamber abuts against a surface of the closing mold plate adjacent to the chamber, and one end of each reinforcing support protrusion II away from the bottom of the chamber abuts against a surface of the closing mold plate adjacent to the chamber (Fig. 5, para [0025] and [0026].  Again, the fact that the reinforcing support 

Regarding claim 7, ZHAO in view of ZHENG discloses all the limitations of its base claim 6.  ZHAO further discloses:  wherein one end of each reinforcing support protrusion I abutting against the closing mold plate is provided with a supporting plane I, one end of each reinforcing support protrusion II abutting against the closing mold plate is provided with a supporting plane II, and the supporting plane I and the supporting plane II are located in the same plane (para [0025] and [0026].  Again, the fact that the reinforcing support projections I and II form a cross is purely a design choice and it is a simple substitution of the reinforcing supports taught by ZHAO for the benefit of the claimed invention.).

Regarding claim 8, ZHAO in view of ZHENG discloses all the limitations of its base claim 6.  ZHAO further discloses:  wherein an inner wall of the chamber is provided with a plurality of curved concave surfaces connected in sequence, and the outmost inward convex portions in the inward convex portions correspond to the curved concave surfaces one to one (para [0075] discloses “said airflow channel comprises a connection pipe 491 and set on the mould mounting plate 421 in the inner air passage 423, the inner air passage 423 communicates with the air chamber 420, the connecting pipe 491 for connecting the inner air passage 423 and the static ring body containing cavity 492.  Clearly, the chamber of the claimed invention is substituted with the static ring body containing cavity 492 that disclosed by ZHAO.  The fact that the inner wall of chamber includes several sequentially connected curved concaves is a design choice and thus, unpatentable over the cited references.).

ZHAO in view of ZHENG discloses all the limitations of its base claim 1.   ZHENG further discloses:  wherein the guide mechanism includes a plurality of guide posts which are parallel to each other and each guide post has one end fixed to the back surface of the wet blank transfer mold (Fig. 7-6.2, and para [0131]), the moving frame is provided with a plurality of guide sleeve fixing holes and a plurality of guide sleeves fixed to the guide sleeve fixing holes, the guide sleeves are sleeved on the guide posts one to one so as to be slidably connected (Fig. 7-6.2, and para [0131]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748